Citation Nr: 1214040	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, comminuted fracture of the great right toe.  


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That decision continued the 10 percent disability rating then in effect for the Veteran's service-connected right great toe fracture with metatarsal joint involvement.

This case was remanded by the Board in February 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to afford the Veteran an opportunity to provide testimony at a Travel Board hearing to be conducted by a Veterans Law Judge at the RO.  After the Veteran was notified in September 2011 that a hearing had been scheduled to be conducted by a Veterans Law Judge in October 2011, the Veteran requested that this hearing be rescheduled.  He was later notified by letter, in November 2011, that the hearing had been rescheduled for January 25, 2012.  The Veteran failed to report for this hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d) and (e); 20.704(d) and (e) (2011).  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand and that the Board may now proceed with adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board initially points out that the Veteran, as part of a VA Form 21-4138, dated in October 2010, informed VA that he underwent right toe surgery on July 10, 2010, at the VA hospital in Louisville, Kentucky.  Records of this claimed surgical procedure are not of record.  The Board also notes that this surgical procedure was not discussed by a VA examiner, who conducted an October 2010 VA feet examination.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, an attempt to associate this July 2010 VA surgical record should be undertaken.  38 U.S.C.A. § 5103A (West 2002).

The October 2010 examiner was also of the belief that the Veteran was last examined in May 2007.  There is a report of a VA foot examination to evaluate his service-connected right great toe disability in October 2009.  In light of the indicated absence of the July 2010 surgical record and the unawareness of the October 2010 examiner of the May 2007 examination, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In the course of the October 2009 VA foot examination, the examination report showed that the purpose of the examination was to evaluate the Veteran's right great toe fracture with metatarsal joint involvement.  The Veteran gave a history of swelling and redness (at rest); of pain, swelling, weakness, and redness (with standing); and of pain, swelling, weakness, heat, and redness (on walking).  He denied being in receipt of treatment for his foot.  Examination showed no evidence of right foot symptoms, such as painful motion, weakness, edema, tenderness, and instability.  An abnormal gait was present.  To this, the Veteran informed the examiner that he used a walker for stroke residuals, and not for his toe.  No signs of abnormal weight bearing were demonstrated.  X-rays of the right foot showed evidence of arthritis/degenerative changes, and also post surgical changes due to resection of the proximal portion of the proximal phalanx.  The supplied diagnoses included right great toe fracture, status post resection with residual scar.  The examiner added that the right great toe disorder caused pain on walking, but added it was also only two months post operative.  

The Board is mindful that the Veteran was afforded a VA feet examination in October 2010.  Review of the examination report (as well as the September 2010 examination order documentation), however, seems to indicate that this examination was conducted so that the examiner could provide an opinion regarding whether there was a casual connection between the Veteran's service-connected right great toe fracture residuals and his claimed right leg weakness disorder (described as a right muscle disorder - see RO rating decision dated in June 2011).  In other words, review of the examination report does not appear that the examination - unlike the VA foot examination conducted in October 2009 - adequately described the current symptomatology associated specifically with the Veteran's service-connected right great toe disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, for the reasons noted above, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected right great toe fractures with metatarsal joint involvement.  

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is most recently shown to have been mailed a Supplemental Statement of the case (SSOC) in March 2009.  Following that, other evidence has been associated with the Veteran's claims file.  This evidence includes, significantly, an August 2009 VA surgical record, showing that the Veteran underwent right foot surgery (first "MP" [meta carpal phalangeal] joint, and the findings associated with the above-discussed VA feet examinations conducted in October 2009 and October 2010.  

VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals  and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2011).  While aware that the RO, as part of rating decisions dated in December 2009 and March 2010, informed the Veteran that the 10 percent disability evaluation assigned for his service-connected right great toe disability had been continued, a SSOC still needs to be issued to the Veteran.  

As a final matter, the Board notes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  VA policy is to afford the representative an opportunity to submit a VA form 646 (Statement of Accredited Representative in Appealed Case) after completing the development directed in a remand and prior to returning an appeal to the Board.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part 1, Chapter 5, Section F, Para. 27 (Aug. 4, 2009).  The Veteran, at the time of the Board's February 2010 remand, was represented by a private attorney.  This attorney in April 2010 informed VA that he would no longer be representing the Veteran.  The Veteran was notified of this action.  The RO, however, by means of a letter dated in July 2010, informed the private attorney that pursuant to 38 C.F.R. § 20.608, after the agency of original jurisdiction certifies an appeal to the Board a representative may not withdraw services as representative in the appeal unless "good cause is shown on motion."  It does not appear that the private attorney responded to this correspondence.  Later, a letter dated in August 2010, and supplied VA by Disabled American Veterans (DAV), purported to advise VA that it was the "accredited representative" for the Veteran.  However, review of the Veteran's voluminous claims file, and even acknowledging that the DAV submitted documentation in both April and May 2009 ("in lieu of VA Form 646"), seems to indicate that a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) recognizing DAV as the Veteran's accredited representative is not on file.  

Thus, the appellant is advised that it is unclear to VA as to whether he continues to be represented by a private attorney or by DAV.  

Only one organization, representative, agent or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney may be revoked at any time.  38 C.F.R. § 14.631(f)(1) (2011).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  Id.  

In order to ensure the privacy of claimants' personal information and ensure that claimants for VA benefits have responsible and qualified representation, VA regulations require a valid power of attorney, executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," to represent a claimant before VA and to authorize VA's disclosure of information to any person representing a VA claimant.  38 C.F.R. §§ 14.626, 14.631 (2011).  In order to be valid, the power of attorney must contain the signatures of both the claimant and the representative.  The Veteran is therefore hereby advised that if he wishes to appoint a representative or attorney to assist him in his appeal, he must do so by providing a valid power of attorney.  

While the claim is on remand, the RO/AMC should undertake necessary action to clarify the Veteran's representation.  As noted, in order to designate a recognized organization or individual as his or her representative, a claimant must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative or a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  38 C.F.R. §§ 20.602, 20.603 (2011).  However, there does not appear to be either a VA Form 21-22 or a VA Form 21-22a of record.  Hence, on remand, the RO should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 or a VA Form 21-22a.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.

2.  The RO/AMC should obtain and associate with the claims file VA surgical records pertaining to surgery which the Veteran claims to have been performed at the VA hospital in Louisville, Kentucky, on July 10, 2010.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of the service-connected right great toe comminuted fracture residuals.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

The examiner should be advised that the Veteran's service-connected right great toe disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries.  Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected right great toe fracture residuals.  The examiner should specifically indicate whether associated foot disability is moderate, moderately severe, or severe.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factors limit motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

6.  After ensuring that the development is complete, the RO/AMC should re-adjudicate the claim.  If not fully granted, a SSOC (which discusses all the pertinent evidence associated with the claims file subsequent to the issuance of the March 2009 SSOC) should be issued and the Veteran and his representative or attorney (TO BE DETERMINED), if applicable, should be afforded the opportunity to submit written or other argument (i.e., a VA Form 646) in response thereto before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

